Perley, C. J.
We? understand the case to find that the plaintiff owned, and lived with his family in, a dwelling-house, in such way that he had a homestead there; that he kept a cow at the house; that the land in dispute was not contiguous to the house, but distant from it about one mile; that, whilo he lived in the house, the plaintiff occupied and used the land in dispute as mowing land, on which he cut hay for the cow kept at the house : that the quantity of hay cut was no more than was necessary for the food of the cow, and that both the house and the land in dispute did not ex ceed five hundred dollars in value. The simple question submitted in argument is whether this piece of land thus used in connection with t he occupation of the house, but separate from it, is to be regarded as parcel of the homestead within the meaning of that term as used in the statute.
It is "the family homestead of’ the head of each family,” which the statute exempts from levy and attachment. The term "homestead” is used in the statute without furthei qualification; and the statute should have a liberal interpretation to act iomplish the object of the law, which was to leave, for the upholding and> support of a debtor’s family, a property where they lived not exceeding’five hundred dollars in value, that should be exempted from levy and ittachment for his debts. If a piece of land was actually and convenie) xtly used with the house, where a debtor lives, and was necessary to th e convenient enjoyment of the house *45as a home for his family, the land might well be considered as a mere appurtenant to the house, and it would be a narrow construction, tending to defeat the humane object of the statute, to hold that it could not be regarded as parcel of the homestead because it did not happen to adjoin the land on which the house stood.
The statutes in other States on the subject of homestead exemption are in terms so different from ours that cases in the construction of those statutes do not furnish us with any direct authority. But the inference from the discussions in those cases is strong that where the word " homestead” is used in a statute on that subject, without qualification, the term is broad enough to include land situated like that which is in dispute here. True v. Morrill, 28 Vt. 674; Walters v. The People, 18 Ill. 194; Hancock v. Morgan, 17 Texas 582.
Our conclusion is that the land in dispute was parcel of the plaintiff’s homestead, and he must have judgment, unless the plaintiff should elect a trial.